DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 28 JUNE 2019 has been considered.  Current pending claims are Claims 1-15 and are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 AUGUST 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first substrate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the hydrophobic layer"  and  "the second substrate"  in line 2 of the instant claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by EBBESEN, US Publication No. 2010/0110430 A1, submitted on the Information Disclosure Statement on 12 AUGUST 2020, US Patent Application Publications Cite No. 6.
Applicant’s invention is drawn towards a device, a light source assembly. 
Regarding Claim 1, the EBBESEN discloses a light source assembly, Figure 4B, comprising: a light source, Figure 4B, ‘incoming light’; and a bull's eye collimation structure, Figure 4B, [0015], disposed on a light exiting side of the light source, [0016], and configured to collimate a light beam emitted by the light source, [0067], wherein the bull's eye collimation structure comprises a metal layer comprising a sub-wavelength aperture and a plurality of annular recesses surrounding the sub-wavelength aperture, the plurality of annular recesses being arranged along a radial direction of the sub-wavelength aperture, [0015].
Additional Disclosure Included is: Claim 5: wherein the light source assembly of claim 1, wherein the light source assembly further comprises a first substrate, and the bull's eye collimation structure is in the first substrate, [0015].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over DONG, CN 107607475 A, submitted on the Information Disclosure Statement on 12 AUGUST 2020, Foreign Patent Documents Cite No. 9, and further in view of VO, US Publication No. 2014/0042606 A1, submitted on the Information Disclosure Statement on 12 AUGUST 2020, US Patent Application Publications Cite No. 3.
The reference to over DONG, CN 107607475 A, is also published as US Publication No. 2020/0108387 A1 in English.  The rejection below is based off of the US Publication below.  
Applicant’s invention is directed towards a device, a light assembly. 
Regarding Claim 1, the reference DONG discloses a light source assembly, Figure 1-5, comprising: a light source, Figures 1-5, [0060], light source 201; and a collimation structure, [0057, 0059]
The DONG reference discloses the claimed invention but is silent in regards to wherein the light source assembly includes a bull's eye collimation structure. 
The VO reference discloses a bull's eye collimation structure, Figure 3, [0031], configured to collimate a light beam emitted by the light source, [0005], wherein the bull's eye collimation structure comprises a metal layer comprising a sub-wavelength aperture, abstract, [0005], and a plurality of annular recesses surrounding the sub-wavelength aperture, the plurality of annular recesses being arranged along a radial direction of the sub-wavelength aperture, Figure 3, [0031]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of DONG with the bull's eye collimation structure taught by VO to enhance near-field transmission, VO [0031].  
Additional Disclosures Included are: Claim 2: wherein the light source assembly of claim 1, wherein the sub-wavelength aperture is provided with a resonance structure comprising at least one tip portion having a first end on a sidewall of the sub-wavelength aperture and a second end pointing towards a center of the sub-wavelength aperture, the second end of the tip portion having an acute angle, VO Figure 3, [0031].; Claim 3: wherein the light source assembly of claim 2, wherein the resonance structure comprises two tip portions which are opposite to each other, VO Figure 3, [0031].; Claim 4: wherein the light source assembly of claim 1, is suggested by the combination, but is silent in regards to wherein the sub-wavelength aperture has a diameter ranging from about 50nm to about 500 nm.  VO discloses the aperture at the tip of the support member can have any shape.  Preferably, the aperture shape is chosen to enhance near-field transmission, [0031].  It would be obvious to one having ordinary skill in the art before the effective filing date to modify the aperture so that it has a diameter ranging from about 50nm to about 500 nm to enhance near-field transmission, [0031].; Claim 5: wherein the light source assembly of claim 1, wherein the light source assembly further comprises a first substrate, and the bull's eye collimation structure is in the first substrate, VO [0029-0031].; Claim 6: wherein the light source assembly of Claim 9: wherein the light source assembly of claim 1, wherein the light source assembly further comprises an optical grating disposed on a side of the bull's eye collimation structure away from the light source and configured to split the collimated light beam according to a wavelength characteristic of light to allow light beams having different wave bands to exit in different directions, DONG, Figures 1, grating 203, [0059].; Claim 10: wherein the light source assembly of claim 9, wherein an orthographic projection of the optical grating on the first substrate overlaps an orthographic projection of the bull's eye collimation structure on the first substrate, DONG Figure 1, grating 203, VO Figure 3.; Claim 11: wherein the light source assembly of claim 9, is suggested by the combination but is silent in regards to wherein the optical grating is a linear grating.  The DONG reference discloses the overall system includes a grating, [0008, 0010, 0056].  DONG further disclose the grating can be designed differently such that different gratings can form different light, such that droplets react differently.  The grating may be designed as an optical path collimator to improve an irradiation accuracy of the light, [0057].  It would be obvious to one having ordinary skill in the art before the effective filing date to modify the optical grating so that it is a linear grating as DONG suggests the grating may be designed differently with the expectation to improve an irradiation accuracy of the light, [0057].; and Claim 12: wherein the light source assembly of claim 1, is suggested by the combination, but is silent in regards to wherein the light source is a surface light source that emits white light.  The DONG reference discloses the light source, [0008, 0058], which passes through a light guide plate and then lasers of different wavelengths are emitted from the corresponding positions through the gratings which are designed differently at different positions on the light guide plate, [0058].  It 
Applicant’s invention is directed towards a system, a micro total analysis system. 
Regarding Claim 13, the combination of references discloses a micro total analysis system, DONG, Figure 1, 2, 4 and 5, comprising a micro-fluidic device, DONG Figure 1-5, microfluidic device 10, [0049], a detecting device and a light source assembly, DONG, Figure 1-5, optical unit 20 and detection unit 30, wherein the light source assembly is the light source assembly of claim 1, see Rejection to Claim 1 above, the micro-fluidic device is on a light exiting side of the light source assembly and configured to accommodate a liquid to be detected, DONG, Figure 1-5, [0049], and the detecting device is in the micro-fluidic device and configured to detect information on light passing through the liquid to be detected, DONG, Figure 1-5, [0051].
Additional Disclosures Included are: Claim 14: wherein the micro total analysis system of claim 13, wherein the micro-fluidic device comprises a transport layer and a second substrate opposite to each other, DONG Figure 1, [0055], space 1020 and substrate 101, Figure 3, [0077], cell 1211 and substrate 101,  the second substrate being on a side of the transport layer away from the light source assembly, DONG Figure 1, a surface of the second substrate opposite to the transport layer and a surface of the transport layer opposite to the second substrate being each provided with a hydrophobic layer, DONG, Figure 3, [0069], hydrophobic layers 123 and 113, and the detecting device is between the second substrate and the hydrophobic layer on the second substrate, DONG Figure 1, detection portion 301, [0063].; and Claim 15: wherein the micro total .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over EBBESEN, US Publication No. 2010/0110430 A1, submitted on the Information Disclosure Statement on 12 AUGUST 2020, US Patent Application Publications Cite No. 6.
Regarding Claims 7 and 8, the EBBESEN reference discloses the claimed invention, but is silent in regards to the specifics of the annular recesses in regards to the formula of 
    PNG
    media_image1.png
    41
    331
    media_image1.png
    Greyscale
.  
EBBESEN discloses the annular recesses each has a circle annular shape and is concentric with the sub-wavelength aperture, Figure 4B, [0015].  EBBESEN discloses that in each of the bull’s eye structure, each is constructed on an Ag film with the following dimensions: diameter of central hole: 170 nm; width of grooves: 150 nm; depths of grooves: between 10 nm and 150 nm; spatial period: 600 nm, [0015].
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the difference between the inner diameters of two adjacent two annular recesses according to the formula : 
    PNG
    media_image1.png
    41
    331
    media_image1.png
    Greyscale
to correctly perform sorting and concentrating of electromagnetic energy of radiations with different properties, [0001]. 
Regarding Claim 8, the EBBESEN reference suggests the claimed invention, except for wherein the light source assembly of claim 7, wherein a distance between a center of the sub-wavelength aperture and a center of a grating ridge among grating ridges nearest to the sub-wavelength aperture is 
    PNG
    media_image2.png
    30
    62
    media_image2.png
    Greyscale
, and the grating ridge is a protrusion between the annular recess and the sub-wavelength aperture.
EBBESEN discloses that in each of the bull’s eye structure, each is constructed on an Ag film with the following dimensions: diameter of central hole: 170 nm; width of grooves: 150 nm; depths of grooves: between 10 nm and 150 nm; spatial period: 600 nm, [0015]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the distance between a center of the sub-wavelength aperture and a center of a grating ridge among grating ridges nearest to the sub-wavelength aperture is 
    PNG
    media_image2.png
    30
    62
    media_image2.png
    Greyscale
, and the grating ridge is a protrusion between the annular recess and the sub-wavelength aperture to correctly perform sorting and concentrating electromagnetic energy of radiations with different properties, [0001].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797